UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7104


ANTHONY JO-ALLEN MCCOY,

                Plaintiff - Appellant,

          v.

HURST,   Captain,   Nottoway   Correctional   Center;   WALTON,
Lieutenant,     Nottoway    Correctional     Center;    STOKES,
Lieutenant,    Nottoway    Correctional    Center;    ANDERSON,
Sergeant; CHAPPELL, Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00869-JRS)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Jo-Allen McCoy, Appellant Pro Se.    Lara Kate Jacobs,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony    Jo-Allen   McCoy     appeals      the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed    the   record     and   find   no       reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      McCoy v. Hurst, No. 3:10-cv-00869-JRS (E.D. Va. June 18,

2012).      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented       in   the    materials

before   the    court   and    argument     would   not     aid      the   decisional

process.



                                                                             AFFIRMED




                                        2